Hinton J. Craddock, by deed dated 20 May, 1833, conveyed unto the defendant, his mother, during her life or widowhood the slaves mentioned in the plaintiff's bill, remainder to her three daughters, Mary Sutton, Sarah and Penny Craddock. The bill is filed by two of the daughters with their husbands, charging the defendant with an intention and declarations made to sell the slaves to speculators, and cause them to be removed out of the State. The bill further alleges that the defendant has but a small estate, totally inadequate to indemnify them for their loss if she should remove the slaves beyond the jurisdiction of the court. The bill prays that the slaves may be sequestered, and that the defendant may be decreed to give security for their forthcoming on the determination of her particular estate.
The defendant's answer admits the title of the slaves as stated in the bill and also their names; but she denies any intention *Page 105 
to remove them or cause them to be removed. She denies ever having made any declaration that she intended to sell the slaves to speculators or anybody else, or that she has made any attempt to remove or cause to be removed said slaves               (135) beyond the jurisdiction of the court.
The plaintiffs have offered no proofs to sustain that part of their bill which charged the defendant with declarations of an intention to sell the slaves and cause them to be removed out of the State. But the plaintiffs insist that the defendant shall be held to security for the forthcoming of the slaves on the determination of her particular estate. The limitation of the slaves in remainder by the deed would have been effectual as an executory devise if contained in a last will, therefore it is good by force of the act of Assembly passed in 1823 (Rev. St., ch. 37, sec. 22). The statute does not require security to be given by the tenant for life; and it is stated in the books that if personal chattels are bequeathed to A for life, remainder to B, A will be entitled to the possession of the goods, upon signing and delivering to the executor an inventory of them, admitting their receipt, expressing that he is entitled to them for life, and that afterwards they belong to the person in remainder. Slaning v. Style, 3 P. W., 336; Luke v. Bernett, 1 Atk., 471; Bill v. Kinoston, 2 Atk., 82. The old practice of the court of equity was to require the tenant for life to give security for the protection of the remainderman, but such security is not now required except a case of danger is shown. Toley v. Burnell, 1 Bro. C. C., 279; Williams on Executors, 859; Covenhouse v. Shaler, 2 Paige, 123. In the present case the plaintiffs have shown no cause of danger, therefore their prayer cannot be granted. We are of the opinion that the bill must be dismissed with costs.
PER CURIAM.                     Bill dismissed with costs.
Cited: Howell v. Howell, 38 N.C. 525.
(136)